Exhibit 10.5

 

 



AMENDMENT TO THE

EMPLOYMENT AGREEMENT

 

 

This Amendment (“Amendment”) is entered into as of the 27th day of May 2015, by
and between Home Bank, N.A. (the “Bank”) and Scott A. Ridley (the “Executive”).

 

WITNESSETH

 

WHEREAS, the Bank and the Executive previously entered into an Employment
Agreement, dated as of January 27, 2014 (the “Agreement”); and

 

WHEREAS, the parties desire to amend the Agreement in order to extend its term,
as provided in Section 2(b) thereof.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

 

1.      The last sentence in Section 2(a) of the Agreement is amended and
restated to read as follows: “The terms and conditions of this Agreement shall
be and remain in effect during the period beginning on the Effective Date of
this Agreement and ending on June 22, 2017, plus such extensions, if any, as are
provided pursuant to Section 2(b) hereof (the “Employment Period”).”

 

2.      Except to the extent expressly amended hereby, the Agreement shall
continue unmodified and shall remain in full force and effect.

 

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the day and year first written above.

 

  HOME BANK, N.A.           By:   /s/ John W. Bordelon   John W. Bordelon  
President and Chief Executive Officer           EXECUTIVE           /s/ Scott A.
Ridley   Scott A. Ridley

 



 

 

 

 

 

 

 

 

 

